DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1 last line to page 2 line 29 of the Remarks, filed March 23, 2022 (see REM 03/23/2022), with respect to independent claims 1 and 22 have been fully considered and are persuasive.  The 103 rejections of independent claims 1 and 22 (and their respective dependent claims) have been withdrawn. 

Allowable Subject Matter
Claims 1-11, 13-19, 21-22, and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance:

Numata et al. (US Publication 2015/0285358 A1) and Watarai et al. (US Publication 2016/0280325 A1) are considered the closest prior art references to the claimed invention of independent claims 1, 22, and 26-27.

Claim 1 claims:
A bicycle rear sprocket assembly comprising:

a plurality of sprockets including at least two coaxially arranged sprockets, a total tooth number of at least one of the plurality of sprockets being an even number, wherein

at least one of the plurality of sprockets includes a plurality of sprocket teeth configured to engage a bicycle chain;

the plurality of sprocket teeth includes a first tooth having a first chain-engagement axial width and a second tooth having a second chain-engagement axial width that is smaller than the first chain-engagement axial width;

the first chain-engagement axial width of the first tooth is larger than an inner link space defined between a pair of inner link plates of the bicycle chain and smaller than an outer link space defined between a pair of outer link plates of the bicycle chain;

the second chain-engagement axial width of the second tooth is smaller than the inner link space of the bicycle chain;

at least one of the at least two coaxially arranged sprockets has an upshifting facilitation area and a downshifting facilitation area;

each of the at least two coaxially arranged sprockets has a total tooth number that is equal to or larger than eighteen;

a tooth number difference is defined between a large sprocket of the at least two coaxially arranged sprockets and a small sprocket of the at least two coaxially arranged sprockets;

the large sprocket and the small sprocket are adjacent to each other without another sprocket therebetween in an axial direction with respect to a rotational center axis of the at least two coaxially arranged sprockets;

the tooth number difference is equal to or smaller than seven;

an entire gear range is defined as a ratio of a total tooth number of a largest sprocket of the plurality of sprockets to a total tooth number of a smallest sprocket of the plurality of sprockets; and

the entire gear range is equal to or larger than 350%.

Neither Numata et al. nor Watarai et al. (considered the prior art of record) disclose nor would be obvious to the limitations of 1) “at least one of the at least two coaxially arranged sprockets has an upshifting facilitation area and a downshifting facilitation area”, 2) “each of the at least two coaxially arranged sprockets has a total tooth number that is equal to or larger than eighteen”, 3) “the tooth number difference is equal to or smaller than seven”, 4) “an entire gear range is defined as a ratio of a total tooth number of a largest sprocket of the plurality of sprockets to a total tooth number of a smallest sprocket of the plurality of sprockets”, and 5) “the entire gear range is equal to or larger than 350%”, in conjunction with the remaining limitations of independent claim 1. 

Claim 22 claims:
	A bicycle rear sprocket assembly comprising:

a plurality of sprockets including at least five coaxially arranged sprockets, a total tooth number of at least one of the at least five coaxially arranged sprockets being an even number, wherein

at least one of the plurality of sprockets includes a plurality of sprocket teeth configured to engage a bicycle chain;

the plurality of sprocket teeth includes a first tooth having a first chain-engagement axial width and a second tooth having a second chain-engagement axial width that is smaller than the first chain-engagement axial width;

the first chain-engagement axial width of the first tooth is larger than an inner link space defined between a pair of inner link plates of the bicycle chain and smaller than an outer link space defined between a pair of outer link plates of the bicycle chain;

the second chain-engagement axial width of the second tooth is smaller than the inner link space of the bicycle chain;

at least one of the at least five coaxially arranged sprockets has an upshifting facilitation area and a downshifting facilitation area;

a plurality of tooth number transitions of the at least five coaxially arranged sprockets are defined by a quotient in which a total tooth number of a large sprocket of the at least five coaxially arranged sprockets is divided by a total tooth number of a small sprocket of the at least five coaxially arranged sprockets;

the large sprocket and the small sprocket are adjacent to each other without another sprocket therebetween in an axial direction with respect to a rotational center axis of the at least five coaxially arranged sprockets;

an average of the plurality of tooth number transitions is equal to or smaller than 1.23;

an entire gear range is defined as a ratio of a total tooth number of a largest sprocket of the plurality of sprockets to a total tooth number of a smallest sprocket of the plurality of sprockets; and

the entire gear range is equal to or larger than 350%.

Neither Numata et al. nor Watarai et al. (considered the prior art of record) disclose nor would be obvious to the limitations of 1) “at least one of the at least five coaxially arranged sprockets has an upshifting facilitation area and a downshifting facilitation area”, 2) “a plurality of tooth number transitions of the at least five coaxially arranged sprockets are defined by a quotient in which a total tooth number of a large sprocket of the at least five coaxially arranged sprockets is divided by a total tooth number of a small sprocket of the at least five coaxially arranged sprockets”, 3) “an average of the plurality of tooth number transitions is equal to or smaller than 1.23”, 4) “an entire gear range is defined as a ratio of a total tooth number of a largest sprocket of the plurality of sprockets to a total tooth number of a smallest sprocket of the plurality of sprockets”, and 5) “the entire gear range is equal to or larger than 350%”, in conjunction with the remaining limitations of independent claim 22. 

Claim 26 claims:
A bicycle rear sprocket assembly comprising:

a plurality of sprockets including at least two coaxially arranged sprockets, a total tooth number of at least one of the plurality of sprockets being an even number, wherein

at least one of the plurality of sprockets includes a plurality of sprocket teeth configured to engage a bicycle chain;

the plurality of sprocket teeth includes a first tooth having a first chain-engagement axial width and a second tooth having a second chain-engagement axial width that is smaller than the first chain-engagement axial width;

the first chain-engagement axial width of the first tooth is larger than an inner link space defined between a pair of inner link plates of the bicycle chain and smaller than an outer link space defined between a pair of outer link plates of the bicycle chain;

the second chain-engagement axial width of the second tooth is smaller than the inner link space of the bicycle chain;

at least one of the at least two coaxially arranged sprockets has an upshifting facilitation area and a downshifting facilitation area;

each of the at least two coaxially arranged sprockets has a total tooth number that is equal to or larger than eighteen;

a tooth number difference is defined between a large sprocket of the at least two coaxially arranged sprockets and a small sprocket of the at least two coaxially arranged sprockets;

the large sprocket and the small sprocket are adjacent to each other without another sprocket therebetween in an axial direction with respect to a rotational center axis of the at least two coaxially arranged sprockets;

the tooth number difference is equal to or smaller than seven; and

a total tooth number of a largest sprocket of the plurality of sprockets is equal to or larger than forty-four.

Neither Numata et al. nor Watarai et al. (considered the prior art of record) disclose nor would be obvious to the limitations of 1) “at least one of the at least two coaxially arranged sprockets has an upshifting facilitation area and a downshifting facilitation area”, 2) “each of the at least two coaxially arranged sprockets has a total tooth number that is equal to or larger than eighteen”, 3) “a tooth number difference is defined between a large sprocket of the at least two coaxially arranged sprockets and a small sprocket of the at least two coaxially arranged sprockets”, 4) “the large sprocket and the small sprocket are adjacent to each other without another sprocket therebetween in an axial direction with respect to a rotational center axis of the at least two coaxially arranged sprockets”, 5) “the tooth number difference is equal to or smaller than seven”, and 6) “a total tooth number of a largest sprocket of the plurality of sprockets is equal to or larger than forty-four”, in conjunction with the remaining limitations of independent claim 26. 

Claim 27 claims:
A bicycle rear sprocket assembly comprising:

a plurality of sprockets including at least five coaxially arranged sprockets, a total tooth number of at least one of the at least five coaxially arranged sprockets being an even number, wherein

at least one of the plurality of sprockets includes a plurality of sprocket teeth configured to engage a bicycle chain;

the plurality of sprocket teeth includes a first tooth having a first chain-engagement axial width and a second tooth having a second chain-engagement axial width that is smaller than the first chain-engagement axial width;

the first chain-engagement axial width of the first tooth is larger than an inner link space defined between a pair of inner link plates of the bicycle chain and smaller than an outer link space defined between a pair of outer link plates of the bicycle chain;

the second chain-engagement axial width of the second tooth is smaller than the inner link space of the bicycle chain;

at least one of the at least five coaxially arranged sprockets has an upshifting facilitation area and a downshifting facilitation area;

a plurality of tooth number transitions of the at least five coaxially arranged sprockets are defined by a quotient in which a total tooth number of a large sprocket of the at least five coaxially arranged sprockets is divided by a total tooth number of a small sprocket of the at least five coaxially arranged sprockets;

the large sprocket and the small sprocket are adjacent to each other without another sprocket therebetween in an axial direction with respect to a rotational center axis of the at least five coaxially arranged sprockets;

an average of the plurality of tooth number transitions is equal to or smaller than 1.23; and

a total tooth number of a largest sprocket of the plurality of sprockets is equal to or larger than forty-four.

Neither Numata et al. nor Watarai et al. (considered the prior art of record) disclose nor would be obvious to the limitations of 1) “at least one of the at least five coaxially arranged sprockets has an upshifting facilitation area and a downshifting facilitation area”, 2) “a plurality of tooth number transitions of the at least five coaxially arranged sprockets are defined by a quotient in which a total tooth number of a large sprocket of the at least five coaxially arranged sprockets is divided by a total tooth number of a small sprocket of the at least five coaxially arranged sprockets”, 3) “an average of the plurality of tooth number transitions is equal to or smaller than 1.23”, and 4) “a total tooth number of a largest sprocket of the plurality of sprockets is equal to or larger than forty-four”, in conjunction with the remaining limitations of independent claim 27. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJC/
							/MICHAEL R MANSEN/                                                                                                                Supervisory Patent Examiner, Art Unit 3654